NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10017

                Plaintiff-Appellee,             D.C. No. 2:13-cr-00206-MCE-1

 v.
                                                MEMORANDUM*
ISRAEL WASHINGTON, AKA Puck,

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Israel Washington appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United

States v. Keller, 2 F.4th 1278, 1281 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Washington contends that the district court erred by relying on U.S.S.G.

§ 1B1.13 as an applicable policy statement in contravention of our holding in

United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021). Though the record

supports this claim, any error was harmless because the court concluded that—

regardless of whether Washington had demonstrated extraordinary and compelling

reasons for release—it would deny Washington’s motion under 18 U.S.C.

§ 3553(a). See Keller, 2 F.4th at 1284 (a district court may deny compassionate

release based on the § 3553(a) factors alone).

       Washington argues that the district court’s § 3553(a) analysis is insufficient

to support the denial of relief because it was “cursory” and did not reflect that the

court actually weighed the sentencing factors. However, the district court

explained that it agreed with the government’s § 3553(a) analysis, and the record

as a whole makes clear why the court believed the § 3553(a) factors did not

support relief. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en

banc). The district court did not abuse its discretion by denying Washington’s

motion. See United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018)

(district court abuses its discretion only if its decision is illogical, implausible, or

not supported by the record).

       AFFIRMED.




                                            2                                      21-10017